Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
17.	(Currently Amended) The method of claim 16 further comprising: performing an image search for one or more catalog images that match the image of the received query, wherein the machine learning model is trained based on the collection of synthesized images to identify the one or more catalog images; and responding to the query by providing the one or more catalog images to the user equipment.
Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1, 10, and 19 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Kawai, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  More specifically, Kawai teaches a machine learning unit that performs machine learning by incorporating a human figure image and/or a synthesized image in the learning data (paragraph 115).  However, Kawai, the other cited references, and a thorough search in the art do not disclose or suggest merging the selected background image with the foreground object image to form a synthesized image; selecting one or more image transformations to apply on the synthesized image; applying the selected one or more image transformations to the synthesized image; and storing the synthesized image in a collection of synthesized images to train a machine learning model to identify, from a plurality of catalog images, one or more catalog images that match a query image received from a user in combination with the other claim elements/features.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
August 31, 2022